STATEMENT OF FACTS.
Appellees brought this suit for a balance due on a promissory note executed by appellant on March 7, 1927, the note being given for the purchase price of seed Irish potatoes for the spring of 1927, and for certain fertilizers to be used in connection with the growing of the potato crop.
Appellant admitted the execution of the note and defended on the grounds that he had been employed by the appellees to assist their agent in securing contracts for the sale and growing of potatoes in Mississippi County, and rendered services to appellees thereunder in an amount greater than the amount claimed upon the note which was pleaded as a payment thereof. Also that the said potatoes furnished were of an inferior quality without sufficient germinating properties to sprout, and were not fit for the purpose for which they were intended and purchased. That because of appellees' breach of warranty, he was not liable for any balance on the purchase price of the potatoes and that the consideration for the note had failed. *Page 714 
The case was tried to a jury which returned a verdict against appellant from which this appeal is prosecuted.
(after stating the facts). No error is alleged to have been committed by the trial court in the first phase of the case, and the verdict of the jury is conclusive of that issue.
There was much testimony introduced, but it was shown that the potatoes delivered to appellant were "certified" indicating there had been four inspections of then, before delivery, and others testified that the potatoes were examined upon being unloaded from the car and appeared to be in good condition, there being no evidence of their having become overheated or injured from cold. The appellant, himself, admitted that the potatoes were of good and uniform size and appeared to be in good condition when received by him.
The testimony upon the part of appellees by farmers of long experience conduces to show that the season of 1927 was so unusually wet at planting time as to cause most of the potatoes planted in appellant's vicinity to rot in the ground and bring about almost a total failure of the potato crop. The weather bureau records were introduced in addition to the other testimony showing the unusual and excessive rainfall in March and April of that year. Appellant claimed to have commenced planting the potatoes on the 17th day of March, and the report showed it had rained on 7 preceding days of that month a total of 5.79 inches and 2.14 inches fell on the 12th; and that the rainfall of 12 days in April from the 1st to the 16th was a total of 10.80 inches.
Some of the testimony of the witnesses, the operators of farms, as to the cause of the failure of the potatoes to sprout was objected to, but after a careful examination of the record we are convinced that no error was *Page 715 
committed in the introduction thereof, the witnesses all showing themselves to be experienced in farming and the raising of potatoes and acquainted with the conditions surrounding the planting of the crop in April, 1927. The verdict is amply supported by the evidence, a decided preponderance of it in our opinion justifying the jury's finding, while the burden was upon appellant to establish his defense.
We find no error in the record, and the judgment is affirmed.